Name: Commission Regulation (EEC) No 311/83 of 7 February 1983 amending for the second time Regulation (EEC) No 2499/82 laying down provisions concerning preventive distillation for the 1982/83 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 36/6 Official Journal of the European Communities 8 . 2 . 83 COMMISSION REGULATION (EEC) No 311/83 of 7 February 1983 amending for the second time Regulation (EEC) No 2499/82 laying down provisions concerning preventive distillation for the 1982/83 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Article 1 1 (5) thereof, Having regard to Council Regulation (EEC) No 2144/82 of 27 July 1982 amending Regulation (EEC) No 337/79 on the common organization of the market in wine (3), and in particular Article 2 thereof, Article 1 Regulation (EEC) No 2499/82 is hereby amended as follows : 1 . In Article 1 :  '20 January 1983' in paragraph 1 is replaced by '1 March 1983 ',  ' 10 February 1983 ' in paragraph 3 is replaced by '20 March 1983 '. 2. In Article 4 (2) '31 May 1983 ' is replaced by '31 July 1983 '. 3 . In Article 11 (4) :  '31 October 1983' in the first subparagraph is replaced by ' 15 December 1983 ',  '1 February 1984' in the second and third subparagraphs is replaced by ' 16 March 1984'. 4. In Article 16 ( 1 ) '1 May 1983 ' is replaced by '30 June 1983 '. 5 . In Article 18 '1 July 1983 ' is replaced by ' 16 September 1983 '. 6 . In Article 21 :  '28 February 1983 ' in paragraph 1 is replaced by ' 15 April 1983',  '30 September 1983 ' in paragraph 4 is replaced by ' 15 November 1983 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 20 January 1983 . Whereas the new instruments for managing the market introduced by Regulation (EEC) No 2144/82 are being applied for the first time in the 1982/83 wine year ; whereas under the previous system produ ­ cers were able to present contracts of delivery for preventive distillation , for due approval, up until dates normally later than 20 January ; whereas in the present wine year, because this is a new and compli ­ cated system, operators have not been able to imple ­ ment completely the various interlinking distillation measures from the beginning of the wine year as planned ; whereas the preventive distillation of certain quantities of table wine and wine suitable for making into table wine has accordingly not taken place, the final dates for presentation of delivery contracts with a view to preventive distillation being 20 January 1983 ; whereas, to prevent difficulties arising on the market and to facilitate the changeover to the new system for the common organization of the market in wine, the said date should be put back, together with other dates connected with it and laid down in Commission Regulation (EEC) No 2499/82 of 15 September 1982 (4), as amended by Regulation (EEC) No 3189/82 H ; (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 326, 23 . 11 . 1982, p. 1 . (3) OJ No L 227, 3 . 8 . 1982, p. 1 . (4) OJ No L 267, 16 . 9 . 1982, p . 16 . O OJ No L 338 , 30 . 11 . 1982, p . 9 . 8 . 2. 83 Official Journal of the European Communities No L 36/7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 February 1983. For the Commission Poul DALSAGER Member of the Commission